OPINION — AG — QUESTION(1): IS THE BOARD OF BARBER EXAMINERS NOW AUTHORIZED BY LAW TO ISSUE RENEWAL LICENSES FOR THE CURRENT LICENSE YEAR TO SAID APPLICANTS FOR SAID TENDERED FEE OF $3.00 WITHOUT CHARGING THEM THE ADDITIONAL $2.00 FEE SET FORTH IN SAID SECTION? — COLLECT THE ADDITIONAL $2.00 FEE, QUESTION(2): IS THE BOARD UNDER 59 O.S.H. 68 AUTHORIZED BY THE PASSAGE OF A RULE OR REGULATION, TO WAIVE SAID PENALTY FOR A PERIOD ENDING JULY 31, 1959? — NEGATIVE CITE: 59 O.S.H. 74, 59 O.S.H. 68 (FRED HANSEN)